
	
		IB
		Union Calendar No. 274
		111th CONGRESS
		2d Session
		H. R. 3511
		[Report No.
		  111–483]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 31, 2009
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			May 18, 2010
			Additional sponsors: Mr.
			 Grijalva, Mr. Honda,
			 Mr. Gutierrez,
			 Mr. Pierluisi,
			 Mr. Abercrombie,
			 Mr. Serrano,
			 Mr. Farr, Mr. Connolly of Virginia,
			 Mr. Kagen,
			 Mr. Andrews,
			 Mr. Driehaus,
			 Mr. Heinrich,
			 Ms. Fudge,
			 Mr. McMahon,
			 Mr. Massa,
			 Mr. Tonko,
			 Ms. Titus,
			 Mr. Himes,
			 Mrs. Christensen,
			 Mr. Al Green of Texas,
			 Ms. Hirono,
			 Mrs. Napolitano,
			 Mr. Boren,
			 Mr. Rodriguez,
			 Mr. Costa,
			 Mr. Kildee,
			 Mrs. Capps,
			 Mr. Carson of Indiana,
			 Mr. Hare, Mr. Sires, Mr. Young
			 of Alaska, Mr.
			 Faleomavaega, Mr. George Miller of
			 California, Ms. Matsui,
			 Ms. Lee of California,
			 Ms. Roybal-Allard,
			 Mr. Scott of Georgia, and
			 Ms. Bordallo
		
		
			May 18, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 31, 2009
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior
		  to establish and operate a visitor facility to fulfill the purposes of the
		  Marianas Trench Marine National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marianas Trench Marine National
			 Monument Visitor Facility Authorization Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)The terms Marine
			 National Monument or monument mean the Marianas Trench
			 Marine National Monument established by the President by a proclamation dated
			 January 6, 2009.
			(2)The term
			 Secretary means the Secretary of the Interior.
			3.Marianas Trench Marine
			 National Monument Visitor Facility
			(a)Visitor facility
			 authorizationThe Secretary is authorized to construct a
			 multipurpose visitor facility in the Commonwealth of the Northern Mariana
			 Islands for the interpretation and public education and enjoyment of the marine
			 environment within the boundaries of the Marine National Monument.
			(b)Visitor facility
			 location and description
				(1)In
			 generalThe Secretary shall
			 locate the visitor facility authorized under subsection (a) in the Northern
			 Mariana Islands at a location suitable to fulfill the purposes of this
			 Act.
				(2)Components of visitor
			 facilityThe facility authorized under subsection (a) shall
			 include—
					(A)adequate space for
			 permanent and temporary exhibits depicting the biological, geological,
			 archaeological, cultural, and recreational heritage of the monument;
					(B)a venue for public
			 education and interpretive programs relevant to the natural, cultural, and
			 aesthetic resources of the monument, including formal classroom space to
			 provide opportunities for research, training, and formal education regarding
			 the monument;
					(C)a location to highlight
			 the importance of the marine environment and the resources of the monument to
			 the people and culture of the Commonwealth of the Northern Mariana Islands and
			 other indigenous people and cultures of the Western Pacific Ocean Basin;
					(D)a location to provide
			 information to the general public about natural resources, parks, museums,
			 cultural resources, opportunities for wildlife-dependent outdoor recreation,
			 and travel within the Commonwealth of the Northern Mariana Islands that provide
			 opportunities for the visiting public to actively or passively experience the
			 monument and to gain greater awareness and appreciation of the resources
			 therein;
					(E)sufficient visitor
			 amenities including restrooms, public telephones, drinking water, and other
			 basic facilities; and
					(F)administrative office
			 space sufficient to fulfill the management obligations and responsibilities of
			 the Secretary and other Federal agencies as specified in the monument’s
			 enabling proclamation.
					4.DonationsFor the purposes of the planning,
			 construction, and operation of the visitor facility authorized under section 3
			 of this Act, the Secretary may accept, retain, and expend donations of funds,
			 and use property or services donated from private persons and entities or from
			 public entities.
		
	
		May 18, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
